—Order, Supreme Court, New York County (Walter Schackman, J.), entered March 29,1995, which granted defendants’ motion to dismiss the complaint, unanimously affirmed, with costs.
The IAS Court correctly dismissed plaintiffs’ action under the applicable California and Nevada three-year Statutes of Limitation (CPLR 202, 213 [8]; Cal Civ Proc Code § 338 [d]; Nev Rev Stat Annot § 11.190 [3] [d]). With the exception of William Ballhaus, plaintiffs were former officers, directors or majority shareholders in Geothermal Resources International, Inc. ("GEO”). The purported oral representations upon which plaintiffs claim that they were fraudulently induced to purchase $23 million dollars of GEO preferred stock were made in March 1988. Plaintiffs purchased the preferred stock in May 1988. GEO’s Coldwater Creek subsidiary went into bankruptcy in or about June 1988, and GEO itself was forced into bankruptcy by its creditors in or about November 1989. At that point, plaintiffs, at a minimum, had constructive knowledge that the purported promises by the Morgan and Dean Witter defendants to pay Coldwater Creek creditors and suppliers had not been kept, and, thus, were on inquiry notice of any purported fraud (see, Harrell v 20th Century Ins. Co., 934 F2d 203, 206-207, citing Jablon v Dean Witter & Co., 614 F2d 677). Accordingly, the action, commenced more than three years later, in February 1994, is time-barred. In view of the forego*321ing, it is unnecessary to reach the remaining issues. Concur— Sullivan, J. P., Milonas, Rubin, Williams and Andrias, JJ.